internal_revenue_service number release date index number ------------------------------ --------------------- ------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-166090-04 date date -------------- -------------------------------- --------------------------------------- legend x --------------------------------------------------- state trust d1 d2 d3 dear ------------- requesting a ruling under sec_1362 of the internal_revenue_code ---------------------- ---------------------- ----------------- facts this responds to a letter dated date submitted on behalf of x according to the information submitted x was incorporated on d1 pursuant to the laws of state x elected to be an s_corporation effective on d2 among x’s shareholders is trust the trustees of trust failed to timely make an electing_small_business_trust esbt election accordingly trust was not a permissible s_corporation shareholder and therefore x’s s_corporation_election was invalid in d3 x learned that its s election was invalid because the trustees of trust failed to timely make the esbt election the trustees of trust and x represent that trust is qualified to make an esbt plr-166090-04 election and will make the election if x is granted relief for the inadvertent invalid election x and its shareholders also represent that they filed form_1120s consistent with s_corporation status for all years involved in this request finally x and all of its shareholders consent to make adjustments consistent with the treatment of x as an s_corporation and trust as an esbt from d2 to present law and analysis sec_1361 provides that an s_corporation cannot have as a sec_1361 provides that the term electing_small_business_trust sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that an election under sec_1362 is valid only if all persons who are shareholders in such corporation on the day on which such election is made consent to such election shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that an electing_small_business_trust may be a shareholder in an s_corporation means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under this subsection applies to such trust sec_1361 provides that the term electing_small_business_trust shall not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary any corporation was not effective for the taxable_year for which made determined without regard to subsection b by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the sec_1362 provides in relevant part that if an election under sec_1362 by sec_1361 provides than an esbt election under sec_1361 shall be plr-166090-04 circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion except as specifically set forth above no opinion is expressed concerning the based solely upon the facts submitted and the representations set forth above we conclude that x’s subchapter_s_corporation election on d2 was an inadvertent invalid election within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d2 and thereafter provided that the beneficiary of trust files an esbt election with the appropriate service_center with a d2 effective date within days of the date of this ruling a copy of this letter must be attached to the esbt election federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x qualifies to be an s_corporation or whether trust is an esbt within the meaning of sec_1361 provides that it may not be used or cited as precedent being sent to x’s authorized representative this ruling is directed only to the taxpayer that requested it sec_6110 pursuant to a power_of_attorney on file with this office a copy of this letter is plr-166090-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
